         Case 15-01891             Doc 84     Filed 11/01/18 Entered 11/01/18 10:03:27                                   Desc Main
                                                Document     Page 1 of 8
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                    EASTERN DIVISION

              In re: JAKUBOWSKI, ALEKSANDER                                                     § Case No. 15-01891
                     JAKUBOWSKI, LILIANA                                                        §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on January 21, 2015. The undersigned trustee was appointed on January 21, 2015.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                10,000.00

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                 0.00
                                    Administrative expenses                                                2.77
                                    Bank service fees                                                    134.30
                                    Other payments to creditors                                            0.00
                                    Non-estate funds paid to 3rd Parties                                   0.00
                                    Exemptions paid to the debtor                                          0.00
                                    Other payments to the debtor                                           0.00
                             Leaving a balance on hand of 1                         $                  9,862.93
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 15-01891              Doc 84  Filed 11/01/18 Entered 11/01/18 10:03:27 Desc Main
                                              Document
                 6. The deadline for filing non-governmental Page in
                                                             claims 2 this
                                                                      of 8case was 02/18/2016
       and the deadline for filing governmental claims was 02/18/2016. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $1,750.00. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $1,750.00, for a total compensation of $1,750.00. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $0.00, for total expenses of
              2
       $0.00.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 10/12/2018                    By: /s/THOMAS E. SPRINGER
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                        Case 15-01891                      Doc 84        Filed 11/01/18 Entered 11/01/18 10:03:27                                             Desc Main
                                                                           Document     Page 3 of 8
                                                                                                                                                                                   Exhibit A


                                                                                    Form 1                                                                                         Page: 1

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 15-01891                                                                       Trustee:         (330640)        THOMAS E. SPRINGER
Case Name:         JAKUBOWSKI, ALEKSANDER                                                   Filed (f) or Converted (c): 01/21/15 (f)
                   JAKUBOWSKI, LILIANA                                                      §341(a) Meeting Date:            02/23/15
Period Ending: 10/12/18                                                                     Claims Bar Date:                 02/18/16

                                 1                                          2                            3                          4                    5                     6

                     Asset Description                                  Petition/             Estimated Net Value             Property             Sale/Funds           Asset Fully
          (Scheduled And Unscheduled (u) Property)                    Unscheduled        (Value Determined By Trustee,       Abandoned             Received by       Administered (FA)/
                                                                         Values             Less Liens, Exemptions,          OA=§554(a)             the Estate        Gross Value of
Ref. #                                                                                          and Other Costs)                                                     Remaining Assets

 1        Single Family Home 8 Heaton Court, Sugar Grove,                 210,000.00                            0.00                                          0.00                      FA
            IL 60154

 2        Rainy Lake Onterio 40 Percent Owner with Allen                   95,000.00                      30,000.00                                     10,000.00                       FA
           Zucchiatte

 3        3925 S Pointe Dr, Unit E, DeKalb, Illinois, Co                  100,000.00                            0.00                                          0.00                      FA
            Signed for Daughter Anna Kups

 4        Checking Account: Fifth Third Bank Acct. #                            210.00                          0.00                                          0.00                      FA
           Ending; XXXX5409;

 5        Checking Account: Chase Bank Acct. # Ending: XXX                      102.27                          0.00                                          0.00                      FA

 6        Checking Account: West Suburban Bank Acct. #                      1,200.00                            0.00                                          0.00                      FA
           Ending: XXXX6825

 7        Misc. Household Goods                                             1,000.00                            0.00                                          0.00                      FA

 8        Misc. Clothing and Apparel                                            500.00                          0.00                                          0.00                      FA

 9        IRA: Fidelity Investments                                        80,000.00                            0.00                                          0.00                      FA

10        IRA: Fidelity Investments                                        93,000.00                            0.00                                          0.00                      FA

11        1998 Mercedes E320 Miles: 225,000                                     735.00                          0.00                                          0.00                      FA

12        2010 Ford Focus Miles: 77,000                                     4,122.00                            0.00                                          0.00                      FA

 12      Assets        Totals (Excluding unknown values)                 $585,869.27                     $30,000.00                                    $10,000.00                    $0.00



      Major Activities Affecting Case Closing:

                  Trustee sold Trustee's Right, title and interest in the property located in Canada to the co-owners for a lump sum of $10,000 pursuant to court order. Trustee to review
                  claims and file Final report

      Initial Projected Date Of Final Report (TFR):         February 15, 2017                  Current Projected Date Of Final Report (TFR):          March 15, 2018




                                                                                                                                                 Printed: 10/12/2018 01:43 PM      V.14.14
                         Case 15-01891                    Doc 84      Filed 11/01/18 Entered 11/01/18 10:03:27                                                 Desc Main
                                                                        Document     Page 4 of 8
                                                                                                                                                                                   Exhibit B


                                                                                   Form 2                                                                                           Page: 1

                                                    Cash Receipts And Disbursements Record
Case Number:         15-01891                                                                        Trustee:             THOMAS E. SPRINGER (330640)
Case Name:           JAKUBOWSKI, ALEKSANDER                                                          Bank Name:           Rabobank, N.A.
                     JAKUBOWSKI, LILIANA                                                             Account:             ******2266 - Checking Account
Taxpayer ID #:       **-***5085                                                                      Blanket Bond:        $5,000,000.00 (per case limit)
Period Ending: 10/12/18                                                                              Separate Bond: N/A

   1             2                          3                                       4                                                 5                    6                   7

 Trans.     {Ref #} /                                                                                                             Receipts        Disbursements             Checking
  Date      Check #           Paid To / Received From                Description of Transaction                  T-Code              $                  $                Account Balance
12/08/17       {2}         Gary Piccony and Alan             purchase of Trustee''s 1/3 interest in real estate 1110-000              10,000.00                                 10,000.00
                           Zucchiatti/Morgan Associates
12/29/17                   Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                         10.06             9,989.94
01/31/18                   Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                         15.80             9,974.14
02/13/18       101         INTERNATIONAL SURETIES, LTD.      BOND PREMIUM PAYMENT ON LEDGER                     2300-000                                          2.77             9,971.37
                                                             BALANCE AS OF 02/13/2018 FOR CASE
                                                             #15-01891, yearly bond premium
02/28/18                   Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                         13.38             9,957.99
03/30/18                   Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                         14.32             9,943.67
04/30/18                   Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                         13.82             9,929.85
05/31/18                   Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                         15.70             9,914.15
06/29/18                   Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                         13.78             9,900.37
07/31/18                   Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                         15.18             9,885.19
08/31/18                   Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                         14.69             9,870.50
09/28/18                   Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                          7.57             9,862.93

                                                                                  ACCOUNT TOTALS                                      10,000.00                 137.07          $9,862.93
                                                                                          Less: Bank Transfers                             0.00                   0.00
                                                                                  Subtotal                                            10,000.00                 137.07
                                                                                          Less: Payments to Debtors                                               0.00
                                                                                  NET Receipts / Disbursements                      $10,000.00                 $137.07



                                                                                                                                        Net             Net                     Account
                                                                                  TOTAL - ALL ACCOUNTS                                Receipts     Disbursements                Balances

                                                                                  Checking # ******2266                               10,000.00                 137.07             9,862.93

                                                                                                                                    $10,000.00                 $137.07          $9,862.93




{} Asset reference(s)                                                                                                                          Printed: 10/12/2018 01:43 PM         V.14.14
                    Case 15-01891            Doc 84    Filed 11/01/18 Entered 11/01/18 10:03:27                     Desc Main
                                                         Document     Page 5 of 8

                                                     EXHIBIT C
                                              ANALYSIS OF CLAIMS REGISTER                           Claims Bar Date: February 18, 2016

Case Number: 15-01891                                            Page: 1                                        Date: October 12, 2018
Debtor Name: JAKUBOWSKI, ALEKSANDER                                                                             Time: 01:43:19 PM
Claim #   Creditor Name & Address                 Claim Type    Claim Ref. No. / Notes        Amount Allowed     Paid to Date   Claim Balance

          THOMAS E. SPRINGER                      Admin Ch. 7                                       $1,750.00          $0.00         1,750.00
200       300 S. County Farm Rd., Ste.I
          Wheaton, IL 60187
BOND      INTERNATIONAL SURETIES, LTD.            Admin Ch. 7                                           $2.77          $2.77             0.00
200       SUITE 420
          701 POYDRAS STREET
          New Orleans, LA 70139
          THOMAS E. SPRINGER                      Admin Ch. 7                                      $10,143.23          $0.00        10,143.23
210       SPRINGER BROWN, LLC
          300 S. County Farm Road ,Suite I
          Wheaton, IL 60187
1         American Realty & Management, Ltd.       Secured                                         $75,739.96          $0.00        75,739.96
 100      c/o Howard Z. Gopman,Howard Z. Gopman &               Amended claim filed 1/11/16
          Associates, Ltd.,One Northfield Plaza, S
          Northfield, IL 60093
2         MB Financial Bank NA                    Unsecured                                       $652,731.19          $0.00       652,731.19
610       c/o Jacobs & Pinta
          77 W Washington St Ste 1005
          Chicago, IL 60602
3         American Express Centurion Bank         Unsecured                                         $1,509.37          $0.00         1,509.37
 610      c o Becket and Lee LLP
          POB 3001
          Malvern, PA 19355-0701

<< Totals >>                                                                                      741,876.52            2.77       741,873.75
         Case 15-01891        Doc 84      Filed 11/01/18 Entered 11/01/18 10:03:27                 Desc Main
                                            Document     Page 6 of 8


                                TRUSTEE'S PROPOSED DISTRIBUTION                                        Exhibit D

          Case No.: 15-01891
          Case Name: JAKUBOWSKI, ALEKSANDER
          Trustee Name: THOMAS E. SPRINGER
                                              Balance on hand:                          $             9,862.93
            Claims of secured creditors will be paid as follows:

Claim       Claimant                              Claim Allowed Amount Interim Payments               Proposed
No.                                             Asserted       of Claim          to Date              Payment
   1        American Realty &                  75,739.96           75,739.96                0.00            0.00
            Management, Ltd.
                                              Total to be paid to secured creditors:    $                 0.00
                                              Remaining balance:                        $             9,862.93

            Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                           Total Requested Interim Payments         Proposed
                                                                                     to Date        Payment
Trustee, Fees - THOMAS E. SPRINGER                                  1,750.00                0.00        1,750.00
Attorney for Trustee, Fees - THOMAS E. SPRINGER                    10,143.23                0.00        8,112.93
Other Expenses: INTERNATIONAL SURETIES, LTD.                            2.77                2.77            0.00
                          Total to be paid for chapter 7 administration expenses:       $             9,862.93
                          Remaining balance:                                            $                 0.00

            Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                           Total Requested Interim Payments         Proposed
                                                                                     to Date        Payment
                                                    None
                          Total to be paid for prior chapter administrative expenses:   $                 0.00
                          Remaining balance:                                            $                 0.00




   UST Form 101-7-TFR (05/1/2011)
           Case 15-01891         Doc 84      Filed 11/01/18 Entered 11/01/18 10:03:27                  Desc Main
                                               Document     Page 7 of 8




             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                                                 Total to be paid for priority claims:      $                0.00
                                                 Remaining balance:                         $                0.00
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 654,240.56 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  2            MB Financial Bank NA                                 652,731.19                  0.00              0.00
  3            American Express Centurion Bank                         1,509.37                 0.00              0.00
                             Total to be paid for timely general unsecured claims:          $                0.00
                             Remaining balance:                                             $                0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                       None
                             Total to be paid for tardy general unsecured claims:           $                0.00
                             Remaining balance:                                             $                0.00




  UST Form 101-7-TFR (05/1/2011)
           Case 15-01891         Doc 84     Filed 11/01/18 Entered 11/01/18 10:03:27                  Desc Main
                                              Document     Page 8 of 8




             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                0.00
                                                Remaining balance:                        $                0.00




  UST Form 101-7-TFR (05/1/2011)
